DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings (figs. 1-3) are objected to because the drawings should be of solid black lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6, 11, 14 and 19 are objected to because:

Claim 11, line 2, “the housing” lacks antecedent basis.
Claim 11, line 3, “the housing” lacks antecedent basis.
Claim 11, line 4, “the gear lever” lacks antecedent basis.
Claim 14, line 6, “the enclosure” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 9 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee, US 8642912.
Regarding claim 1, Lee discloses (figs. 3-6) an interrupter assembly (100) for power distribution systems, the interrupter assembly (100) comprising a drive lever (134), a linking rod (131) and an interrupter unit (120),
 where the interrupter unit (120) comprises a movable contact and a stationary contact the movable contact having a stem (124) and being movable along an axis of the movable contact; 
where the drive lever (134) is adapted for being driven by the linking rod (131) to drive the stem (124) for moving the movable contact;
 where the linking rod (131) is connected to the drive lever (134) via a linking connection (132) allowing at least a rotation of the linking rod (131) relative to the drive lever (134),

 where the drive lever (134) is mounted via a revolute joint (labeled in fig.4, below) the revolute joint (labeled in fig.4, below) allowing a rotation of the drive lever (134) for transmitting a movement of the linking rod (131) to a movement of the stem (124),
 where a rotation axis of the linking connection (132), a rotation axis of the revolute joint (labeled in fig.4, below) and a rotation axis of the stem connection (labeled in fig.4, below) are parallel to each other,
where the linking connection (132) is arranged in an axially intermediate location between the stem connection (labeled in fig.4, below) and the stationary contact, and 
where the axially intermediate location is defined along the axis of the movable contact.
		 
    PNG
    media_image1.png
    462
    529
    media_image1.png
    Greyscale



Regarding claim 5, Lee further discloses where the interrupter unit (120) is a vacuum interrupter (122) and comprises an interrupter casing (121) for containing a vacuum.
Regarding claim 6, Lee further discloses where the stem connection (labeled in fig.4, above) and the linking connection (132) is a revolute-type joint.
Regarding claim 9, Lee further discloses a second interrupter unit (120) and a third interrupter unit (120), and a second drive lever (134) for the second interrupter unit (120) and a third drive lever (134) the third interrupter unit (120).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gentsch, US 20130008765.
Regarding claim 11, Lee fails to explicitly disclose the housing for housing the interrupter assembly.
Gentsch discloses (figs. 1-2) a circuit breaker comprising a housing (1) for housing an interrupter assembly (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee with the inclusion of the housing of Gentsch, thereby providing a device which is easy to assemble and which is characterized by a compact design. 

Regarding claim 15, Lee fails to explicitly disclose wherein the interrupter assembly is configured for at least one of medium and high-voltage power distribution systems.
Gentsch discloses (figs. 1-2) a circuit breaker where an interrupter assembly (2) is configured for at least one of medium and high-voltage power distribution systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee with the inclusion of the teaching of Gentsch, thereby providing a circuit breaker that improve the interruption process through reduced contact travel, reduced contact velocity and small masses of moving the electrical contacts.
 Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Gentsch and further in view of Ren et al, US 20190287750 [Ren].
Regarding claim 13, Lee and Gentsch fail to disclose wherein the housing comprises at least one ventilation opening.
Ren discloses (figs. 1-5) a circuit breaker (100) where a housing comprises at least one ventilation opening (110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the structure of Lee with the teaching of Ren, thereby providing venting of exhaust gases from interior of the housing to the environment for rapid cooling.
Allowable Subject Matter
Claims 2-3, 7-8, 10, 14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections and  in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art fails to teach or show, alone or in combination, the claimed interrupter assembly, where the stem connection is less than 30 degrees from a first line passing through the revolute joint when the interrupter unit is in a closed state.
Regarding claim 7, the prior art fails to teach or show, alone or in combination, the claimed interrupter assembly, wherein a first axial length is at least half of a second axial length and the first axial length is less than the second axial length wherein the first axial length is an axial length between the linking connection and the revolute joint wherein the second axial length is an axial length of the stem extending outside an interrupter casing when the interrupter unit is in a closed state, and wherein axial length is a length along the axis of the movable contact.
Regarding claim 8, the prior art fails to teach or show, alone or in combination, the claimed interrupter assembly, wherein a first drive lever length is less than a second drive lever length wherein the first drive lever length is a length from the stem connection to the revolute joint and wherein the second drive lever length is a length from the linking connection to the revolute joint.  
Regarding claim 10, the prior art fails to teach or show, alone or in combination, the claimed interrupter assembly, wherein at least one of a group comprising the drive lever the linking rod the revolute joint and the linking connection is/are of a polymer material.  
Regarding claim 14, the prior art fails to teach or show, alone or in combination, the claimed interrupter assembly, wherein the housing comprises at least one from a group comprising an interrupter unit anchoring interface for anchoring the interrupter unit a driver lever anchoring interface for anchoring the drive lever a flex conductor anchoring interface " for anchoring a flex conductor and an enclosure anchoring interface for anchoring to the enclosure.
Conclusion
Yoon, Sauer, Delpozza et al, Belloni et al, Benke, Reuber et al, Reuber and Tsuchiya et al are examples of interrupter assemblies comprising interrupter units having various drive levers and linking rods, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833